 



Exhibit 10.4
EMPLOYMENT CONTRACT AGREEMENT
     THIS AGREEMENT made and entered into on this 12th day of September, 2005 by
and between the following parties:

  A.   Inn of the Mountain Gods Resort and Casino, a Mescalero Apache Tribal
enterprise at 287 Carrizo Canyon Road, Mescalero, New Mexico 88340, hereinafter
referred to as “IMG”.     B.   Lance Kintz, CPA, 13436 N. 87th Street,
Scottsdale, Arizona, 85260, hereinafter referred to as “Kintz”.

     THE PARTIES AGREEING AS FOLLOWS:
     Overview of situation: Robert Half, Inc., (RHI) and Protiviti, LLC,
recommended IMG use Kintz as a consultant to fill in the void at IMG created in
August 2005 when both the CFO and Financial Director/Control resigned.
     Kintz, an independent contractor and employee of RHI had his timesheets
approved by IMG management, after which RHI bills IMG for Kintz’s services.
     RHI, in hiring Kintz, understood the unique nature of Kintz’s services, in
which he frequently becomes an employee of the company, enabling him to complete
the full scope of his services. Also unique to Kintz, even as an employee, is
the short-term nature of his projects. His specialties include turnarounds,
restructuring and acquisitions.
     IMG’s situation is common place in Kintz’s area of specialization. It is
agreed by all parties the “fit” and suitability of Kintz’s expertise will
benefit IMG. Kintz and IMG management are in the process of preparing a short,
specific list of projects and deliverables to be completed in an estimated six
(6) months time frame — a typical engagement for Kintz, when employed full time.

 



--------------------------------------------------------------------------------



 



     Based upon this overview and the agreement of IMG and Kintz the parties
agree as follows:

  1.   Kintz shall be employed by IMG as a full time employee at the rate of
$15,000.00 per month commencing as of September 19, 2005.     2.   The term of
such employment is presently estimated by the parties at six (6) months.     3.
  That in addition, Kintz will be paid for reasonable travel to and from
Scottsdale, Arizona and reimbursement for direct business expenses. Kintz is
self insured for medical health insurance and due to the short term nature of
his employment he shall not be included in the IMG’s employment benefit
retirement plan.     4.   Kintz shall be included under the IMG’s D&O liability
policy or other coverage.     5.   Based upon the unique specialization of Kintz
and the nature of the scope of employment of Kintz there shall be no severance
agreement in regard to employment of Kintz. When Kintz and IMG have reached a
mutually satisfactory termination of the projects provided by this agreement,
the assignments to Kintz have been completed to the mutual satisfaction of the
parties, Kintz will become a free agent including exercising his option to
resume consulting.     6.   The compensation as outlined above, other than
bonuses set forth herein shall be paid in advance, monthly to Kintz. Payments
shall be paid on the first day of each month. Payment for the period of
September 19 — September 30, 2005 has been prorated.     7.   IMG and Kintz
represent and agree to each other that satisfactory arrangements have been made
with RHI and Protiviti LLC as to the terms stated herein and

2



--------------------------------------------------------------------------------



 



      IMG further represents that the Management Board has approved Kintz as
acting Chief Financial Officer for the IMG.     8.   IMG may terminate Kintz
with or without cause at any time. IMG agrees that Kintz shall be entitled to a
thirty (30) day notice of any termination of his employment. The only exception
to same would be a mutual agreement by Kintz and the IMG that the tasks or
projects covered by this agreement have been completed.     9.   The parties
agree that the general outline or scope of the services to be performed by Kintz
is as follows:

  A.   Performance of duties customarily performed by a CFO of a publicly traded
corporation, including completion of all reports and filings required by the
securities laws.     B.   Other projects and duties as may be agreed upon by the
parties.

  10.   In consideration of this agreement, IMG has paid Kintz a sign on bonus
of $12,000.00.     11.   At the end of the contract period and the completion of
the projects by Kintz, the parties shall also discuss other equitable bonus
arrangements for Kintz.     12.   IMG represents and agrees that they have
arranged with RHI for appropriate compensation to RHI for transfer of Kintz from
his consultant status to an employee of IMG and all costs related to such
arrangement shall be the sole expense of IMG.     13.   This is a personal
services agreement between the parties and may not be assigned by either party.

3



--------------------------------------------------------------------------------



 



  14.   Kintz shall report to the Chief Operating Officer.     15.   For
purposes of notices under this agreement the following addresses shall be
applicable:

  A.   Inn of the Mountain God Resort and Casino 287 Carrizo Canyon Road,
Mescalero, New Mexico 88340.     B.   Lance Kintz, CPA 13436 N. 87th Street,
Scottsdale, Arizona 85260.     C.   A copy of any notice shall be sent to F.
Randolph Burroughs, Esq. 906 Virginia Avenue, Alamogordo, New Mexico 88310.
Notice to Mr. Burroughs is not notice under the terms and provisions of this
agreement.

  16.   This Agreement shall be governed in all respects by the laws of the
Mescalero Apache Tribe.     17.   The parties acknowledge that this agreement
has been negotiated and executed in Mescalero, Otero County, New Mexico.
Performance under this agreement shall be in Mescalero, New Mexico. Any
litigation that may be brought by either IMG or Kintz involving the enforcement
of this agreement or the rights, duties or obligations of this agreement shall
be brought exclusively in the Tribal Court, Mescalero, New Mexico or federal
courts having jurisdiction over the Mescalero Apache Tribe.     18.   The
parties agree to execute any and all other instruments necessary for
implementing the terms and provisions of this agreement.

4



--------------------------------------------------------------------------------



 



  19.   This agreement constitutes the entire contract between the parties
relative to the subject matter hereof. Any previous agreement between the
parties with respect to the subject matter hereof is superseded by this
agreement.

Inn of the Mountain Gods Resort and
Casino:

             
/s/ Mark R. Chino
      /s/ Lance Kintz    
 
           
Mark R. Chino, Chairperson
      Lance Kintz, CPA    

5